 Case 2:21-cv-09107-SDW-MF Document 1 Filed 04/13/21 Page 1 of 15 PageID: 1




HALPER SADEH LLP
Zachary Halper, Esq.
186 Darwin Lane
North Brunswick, NJ 08902
Tel: (212) 763-0060
Fax: (646) 776-2600
Email: zhalper@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

   MELINDA MILLER,                                   Case No:

            Plaintiff,
                                                     COMPLAINT FOR VIOLATION OF
            v.                                       THE FEDERAL SECURITIES LAWS

   CANTEL MEDICAL CORP., CHARLES                     JURY TRIAL DEMANDED
   M. DIKER, GEORGE L. FOTIADES,
   ALAN R. BATKIN, ANN E. BERMAN,
   MARK N. DIKER, ANTHONY B. EVNIN,
   LAURA FORESE, RONNIE MYERS,
   PETER PRONOVOST, and KAREN N.
   PRANGE,

            Defendants.


       Plaintiff Melinda Miller (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against Cantel Medical Corp. (“Cantel” or the “Company”) and

its Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a)



                                                1
 Case 2:21-cv-09107-SDW-MF Document 1 Filed 04/13/21 Page 2 of 15 PageID: 2




and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17 C.F.R. § 240.14a-9, in

connection with the proposed acquisition (the “Proposed Transaction”) of Cantel by STERIS plc,

Solar New US Holding Co, LLC, and Crystal Merger Sub 1, LLC (collectively, “STERIS”).

                                 JURISDICTION AND VENUE

         2.    The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

         3.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as the Company is headquartered in this District.

         5.    In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

         6.    Plaintiff is, and has been at all relevant times hereto, an owner of Cantel common

stock.

         7.    Defendant Cantel provides infection prevention and control products and services

for the healthcare market. The Company is incorporated in Delaware and its principal executive

offices are located in Little Falls, New Jersey. The Company’s common stock trades on the New

York Stock Exchange (“NYSE”) under the ticker symbol, “CMD.”




                                                  2
 Case 2:21-cv-09107-SDW-MF Document 1 Filed 04/13/21 Page 3 of 15 PageID: 3




       8.      Defendant Charles M. Diker (“C. Diker”) is Chairman of the Board of the

Company.

       9.      Defendant George L. Fotiades (“Fotiades”) is Chief Executive Officer (“CEO”)

and a director of the Company.

       10.     Defendant Alan R. Batkin (“Batkin”) is a director of the Company.

       11.     Defendant Ann E. Berman (“Berman”) is a director of the Company.

       12.     Defendant Mark N. Diker (“M. Diker”) is a director of the Company.

       13.     Defendant Anthony B. Evnin (“Evnin”) is a director of the Company.

       14.     Defendant Laura Forese (“Forese”) is a director of the Company.

       15.     Defendant Ronnie Myers (“Myers”) is a director of the Company.

       16.     Defendant Peter Pronovost (“Pronovost”) is a director of the Company.

       17.     Defendant Karen N. Prange (“Prange”) is a director of the Company.

       18.     Defendants C. Diker, Fotiades, Batkin, Berman, M. Diker, Evnin, Forese, Myers,

Pronovost, and Prange are collectively referred to herein as the “Individual Defendants.”

       19.     Defendants Cantel and the Individual Defendants are collectively referred to herein

as the “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       20.     On January 12, 2021, Cantel and STERIS announced that they had signed a

definitive agreement whereby STERIS would acquire Cantel in a cash and stock transaction. Under

the terms of the agreement, Cantel common shareholders will receive approximately $16.93 in

cash and 0.33787 of a STERIS ordinary share for each Cantel share they own. The press release

announcing the Proposed Transaction states, in pertinent part:



                                               3
Case 2:21-cv-09107-SDW-MF Document 1 Filed 04/13/21 Page 4 of 15 PageID: 4




    STERIS Announces Definitive Agreement to Acquire Cantel Medical

    January 12, 2021 07:12 ET | Source: STERIS plc

       •   Complementary to STERIS’s product and service portfolio, focused on
           infection prevention
       •   Extends STERIS’s reach to Dental Customers
       •   $110 million in expected EBIT synergies by year four
       •   Accretive to adjusted earnings per diluted share in year one
       •   Conference call with STERIS and Cantel management today at 8:00 a.m.
           ET

    DUBLIN, IRELAND and LITTLE FALLS, N.J, Jan. 12, 2021 (GLOBE
    NEWSWIRE) -- STERIS plc (NYSE: STE) (“STERIS” or the “Company”) and
    Cantel Medical Corp (NYSE:CMD) (“Cantel”) today announced that STERIS has
    signed a definitive agreement to acquire Cantel, through a U.S. subsidiary. Cantel
    is a global provider of infection prevention products and services primarily to
    endoscopy and dental Customers. Under the terms of the agreement, STERIS will
    acquire Cantel in a cash and stock transaction valued at $84.66 per Cantel common
    share, based on STERIS’s closing share price of $200.46 on January 11, 2021. This
    represents a total equity value of approximately $3.6 billion and a total enterprise
    value of approximately $4.6 billion, including Cantel’s net debt and convertible
    notes. The agreement has been unanimously approved by the Boards of Directors
    of both companies.

    “We have long appreciated Cantel, which is a natural complement and extension to
    STERIS’s product and service offerings, global reach and Customers,” said Walt
    Rosebrough, President and Chief Executive Officer of STERIS. “Our companies
    share a similar focus on infection prevention across a range of healthcare
    Customers. Combined, we will offer a broader set of Customers a more diversified
    selection of infection prevention and procedural products and services. We
    welcome the people of Cantel to the STERIS team and firmly believe we will create
    greater value for our Customers and shareholders together.”

    Charles M. Diker, Chairman of the Cantel Board of Directors, has separately
    entered into a voting support agreement along with certain other entities
    collectively holding approximately 10% of Cantel’s outstanding shares. Mr. Diker
    said, “We are pleased to reach this agreement with STERIS, which is the
    culmination of a robust process to achieve an outcome that allows Cantel
    shareholders to participate in the significant upside of the combined company,
    while also providing them with immediate cash value. Together with STERIS, we
    believe the value opportunity is compelling, both today and in a post-COVID
    world, as the combined company will have the scale, breadth and depth to unlock
    substantial value that will drive further benefits for Cantel shareholders, Customers
    and all stakeholders.”



                                             4
Case 2:21-cv-09107-SDW-MF Document 1 Filed 04/13/21 Page 5 of 15 PageID: 5




    “We believe Cantel and STERIS are a perfect strategic fit, and this combination is
    a natural next step for our company, enabling us to accelerate progress on our
    Cantel 2.0 initiatives and drive enhanced value for shareholders and the healthcare
    providers and systems we support,” said George Fotiades, CEO of Cantel. “The
    last year has demonstrated more than ever the importance of innovative and
    comprehensive infection prevention and control solutions that protect healthcare
    providers and patients. Together with STERIS, we will be able to provide a more
    extensive and innovative suite of offerings to our Customers around the
    world. Importantly, STERIS recognizes that our proven and talented team is the
    foundation of Cantel’s success and we look forward to working collaboratively to
    bring our two organizations together.”

    This transaction brings together STERIS’s and Cantel’s franchises to create a
    stronger global business serving a broader set of Customers. Cantel’s largest
    business, its Medical portfolio, will strengthen and expand STERIS’s Endoscopy
    offerings, adding a full suite of high-level disinfection consumables, capital
    equipment and services, as well as additional single-use accessories. Cantel’s
    Dental business extends STERIS into a new Customer segment where there is an
    increasing focus on infection prevention protocols and processes. Annual revenue
    for Cantel in its recent fiscal year ended July 31, 2020, was approximately $1
    billion, with adjusted EBIT of approximately $134 million.

    Financial Highlights and Transaction Details

    The companies expect to realize annualized pre-tax cost synergies of approximately
    $110 million by the fourth fiscal year following the close, with approximately 50%
    achieved in the first two years. Cost synergies are expected to be primarily driven
    by cost reductions in redundant public company and back-office overhead,
    commercial integration, product manufacturing, and service operations.

    Under the terms of the agreement, Cantel common stockholders will receive
    approximately $16.93 in cash and 0.33787 of a STERIS ordinary share, or a total
    of value of approximately $84.66 per Cantel common share based on STERIS's
    closing share price of $200.46 on January 11, 2021. The transaction is anticipated
    to close by the end of STERIS’s first quarter of fiscal 2022 (ending June 30, 2021),
    pending customary closing conditions including receipt of regulatory approvals and
    approval by Cantel stockholders.

    STERIS expects to fund the cash portion of the transaction consideration and repay
    a significant amount of Cantel’s existing debt with approximately $2.0 billion of
    new debt and has obtained fully committed bridge financing.

                                     *       *       *

    Advisors
    Guggenheim Securities is serving as financial advisor to STERIS and Jones Day is


                                            5
 Case 2:21-cv-09107-SDW-MF Document 1 Filed 04/13/21 Page 6 of 15 PageID: 6




       serving as legal counsel. JPMorgan Chase Bank, N.A., served as sole lead arranger
       and bookrunner in respect of the bridge financing. Centerview Partners LLC is
       serving as exclusive financial advisor to Cantel and Wachtell, Lipton, Rosen &
       Katz is serving as legal counsel.

       About STERIS
       STERIS’s MISSION IS TO HELP OUR CUSTOMERS CREATE A HEALTHIER
       AND SAFER WORLD by providing innovative healthcare and life science product
       and service solutions around the globe. For more information,
       visit www.steris.com.

       About Cantel:
       Cantel is a leading global company dedicated to delivering innovative infection
       prevention products and services for patients, caregivers, and other healthcare
       providers which improve outcomes, enhance safety and help save lives. Cantel’s
       products include specialized medical device reprocessing systems for endoscopy
       and renal dialysis, advanced water purification equipment, sterilants, disinfectants
       and cleaners, sterility assurance monitoring products for hospitals and dental
       clinics, disposable infection control products primarily for dental and GI endoscopy
       markets, instruments and instrument reprocessing workflow systems serving the
       dental industry, dialysate concentrates, hollow fiber membrane filtration and
       separation products. Additionally, Cantel provides technical service for its
       products.      For     further    information,     visit    the    Cantel     website
       at www.cantelmedical.com.

       21.     On April 1, 2021, Defendants caused to be filed a Schedule 14A Definitive Proxy

Statement (the “Proxy Statement”) with the SEC pursuant to Section 14(a) of the Exchange Act in

connection with the Proposed Transaction.

   B. The Proxy Statement Contains Materially False and Misleading Statements and
      Omissions

       22.     The Proxy Statement, which recommends that Cantel shareholders vote in favor of

the Proposed Transaction, omits and/or misrepresents material information concerning: (i)

Cantel’s and STERIS’s financial projections; (ii) the financial analyses performed by Cantel’s

financial advisor, Centerview Partners LLC (“Centerview”), in connection with its fairness

opinion; and (iii) the sales process leading up to the Proposed Transaction.

       23.     The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Background on the

                                                6
    Case 2:21-cv-09107-SDW-MF Document 1 Filed 04/13/21 Page 7 of 15 PageID: 7




Mergers; (ii) Recommendation of the Cantel Board of Directors and Reasons for the Mergers; (iii)

Opinion of Cantel’s Financial Advisor; and (iv) Certain Unaudited Prospective Financial

Information Prepared by Cantel.

        24.      Unless and until the material misstatements and omissions (referenced below) are

remedied before the April 29, 2021 shareholder vote on the Proposed Transaction, Cantel

shareholders will be forced to make a voting decision on the Proposed Transaction without full

disclosure of all material information. In the event the Proposed Transaction is consummated,

Plaintiff may seek to recover damages resulting from Defendants’ misconduct.

              1. Material Omissions Concerning Cantel’s and STERIS’s Financial
                 Projections

        25.      The Proxy Statement omits material information concerning Cantel’s and

STERIS’s financial projections.

        26.      With respect to the “Cantel Forecast” and “STERIS Forecast,” the Proxy Statement

fails to disclose the following: (1) all line items underlying (i) Revenue, (ii) Adjusted EBITDA,

(iii) Operating Income; (iv) Unlevered Free Cash Flow, and (v) Unlevered Free Cash Flow for

Analysis; (2) Cantel’s and STERIS’s respective net income projections;1 and (3) a reconciliation

of all non-GAAP to GAAP financial metrics.

        27.      When a company discloses non-GAAP financial metrics in a Proxy Statement, the

company must also disclose all projections and information necessary to make the non-GAAP

metrics not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial metrics disclosed or




1
  According to the Proxy Statement, “Unlevered Free Cash Flow” is defined, in part, “as net
income (loss) before interest and taxes.” See Proxy Statement at 70, 72. Therefore, Cantel’s and
STERIS’s net income projections exist and must therefore be disclosed.

                                                7
    Case 2:21-cv-09107-SDW-MF Document 1 Filed 04/13/21 Page 8 of 15 PageID: 8




released with the most comparable financial metrics calculated and presented in accordance with

GAAP. The SEC has increased its scrutiny of a company’s use of non-GAAP financial measures

as such measures can be misleading and “crowd out” more reliable GAAP information.2

        28.    The Proxy Statement provides that:

        On December 9, 2020, the Cantel Board of Directors convened a telephonic
        conference, which also was attended by representatives of Centerview. Centerview
        provided an update to the Cantel Board of Directors regarding the sale process and
        the revised offer received by STERIS. The Cantel Board of Directors discussed
        STERIS’s offer in light of the significant increase in the price per share of Cantel
        Common Stock that occurred following Cantel’s first quarter earnings
        announcement. Representatives of Centerview reviewed with the directors Cantel’s
        historical and projected financials and referred to these financials in its financial
        analysis of various strategic alternatives, including separate analysis of Cantel’s
        Medical, Dental and Life Sciences businesses. Centerview also provided a pro
        forma financial profile of the combined company giving effect to the STERIS
        transaction.

        29.    The Proxy Statement, however, fails to disclose: (i) when Cantel management

prepared the financial projections that were reviewed at the Board’s December 9, 2020 meeting;

(ii) whether the Company’s financial projections were revised following the Board’s December 9,

2020 meeting and, if so, the timing and nature of such revisions; and (iii) whether and to what

extent the projections relied upon by Centerview in connection with its fairness opinion

incorporated Cantel’s first quarter earnings.

        30.    The disclosure of the aforementioned financial information is material because it




2
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited Apr. 13, 2021) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                 8
 Case 2:21-cv-09107-SDW-MF Document 1 Filed 04/13/21 Page 9 of 15 PageID: 9




would provide the Company’s shareholders with a basis to project the future financial performance

of the Company and the combined company and would allow shareholders to better understand

the financial analyses performed by the Company’s financial advisor in support of its fairness

opinion. Shareholders cannot hope to replicate management’s inside view of the future prospects

of the Company and combined company. Without such information, which is uniquely possessed

by Defendant(s) and the Company’s financial advisor, the Company’s shareholders are unable to

determine how much weight, if any, to place on the Company’s financial advisor’s fairness opinion

in determining whether to vote for or against the Proposed Transaction.

       31.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

             2. Material Omissions Concerning Centerview’s Analyses

       32.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning analyses performed by Centerview.

       33.      The Proxy Statement fails to disclose the following concerning Centerview’s

“Discounted Cash Flow Analysis” of Cantel: (1) the individual inputs and assumptions underlying

the (i) discount rate range of 9.25% to 10.00%, and (ii) perpetuity growth rates ranging from 3.75%

to 4.50%; (2) all line items underlying the after-tax unlevered free cash flows of Cantel for the

fiscal half-year ending July 31, 2021 and for the fiscal years 2022 through 2025; (3) the range of

illustrative terminal values for Cantel; and (4) the number of fully-diluted outstanding shares of

Cantel common stock as of January 8, 2021.

       34.      With respect to Centerview’s “Analyst Price Target Analysis” of Cantel, the Proxy

Statement fails to disclose: (1) the individual price targets observed by Centerview in its analysis;

and (2) the sources thereof.

       35.      With respect to Centerview’s “Premiums Paid Analysis,” the Proxy Statement fails

                                                 9
Case 2:21-cv-09107-SDW-MF Document 1 Filed 04/13/21 Page 10 of 15 PageID: 10




to disclose each transaction and the premiums paid therein.

       36.     The Proxy Statement fails to disclose the following concerning Centerview’s

“Discounted Cash Flow Analysis” of STERIS: (1) the individual inputs and assumptions

underlying the (i) discount rate range of 7.50% to 8.25%, and (ii) perpetuity growth rates ranging

from 3.75% to 4.50%; (2) all line items underlying the after-tax unlevered free cash flows of

STERIS for the fiscal quarter ending March 31, 2021 and fiscal years 2022 through 2026; (3) the

range of illustrative terminal values for STERIS; and (4) the number of fully-diluted outstanding

STERIS shares as of January 8, 2021.

       37.     With respect to Centerview’s “Analyst Price Target Analysis” of STERIS, the

Proxy Statement fails to disclose: (1) the individual price targets observed by Centerview in its

analysis; and (2) the sources thereof.

       38.     The Proxy Statement provides that, at the December 9, 2020 Board meeting,

“Centerview [] provided a pro forma financial profile of the combined company giving effect to

the STERIS transaction.” See Proxy Statement at 53. While certain pro forma financials have been

disclosed in the Proxy Statement, it appears Centerview’s financial analysis of the pro forma

financial profile of the combined company has been omitted.

       39.     The valuation methods, underlying assumptions, and key inputs used by

Centerview in rendering its purported fairness opinion must be fairly disclosed to Cantel

shareholders. The description of Centerview’s fairness opinion and analyses, however, fails to

include key inputs and assumptions underlying those analyses. Without the information described

above, Cantel shareholders are unable to fully understand Centerview’s fairness opinion and

analyses, and are thus unable to determine how much weight, if any, to place on them in

determining whether to vote for or against the Proposed Transaction.



                                               10
Case 2:21-cv-09107-SDW-MF Document 1 Filed 04/13/21 Page 11 of 15 PageID: 11




       40.      This omitted information, if disclosed, would significantly alter the total mix of

information available to the Company’s shareholders.

             3. Material Omissions Concerning the Sales Process Leading up to the Proposed
                Transaction

       41.      The Proxy Statement omits material information concerning the sales process

leading up to the Proposed Transaction.

       42.      The Proxy Statement provides that, “[b]etween October 19, 2020 and

November 14, 2020, Cantel entered into confidentiality agreements with a total of five prospective

buyers, including three of the Strategic Bidders (including a confidentiality agreement entered with

STERIS on October 26, 2020) and both Financial Bidders.”

       43.      The Proxy Statement, however, fails to disclose the terms of Cantel’s

confidentiality agreements, including whether such agreements contained standstill provisions

with “don’t ask, don’t waive” (DADW) provisions (including their time of enforcement) that

would preclude interested parties from making superior offers for the Company.

       44.      Without this information, Cantel shareholders may have the mistaken belief that

potential suitors are or were permitted to submit superior proposals for the Company, when in fact

they are or were contractually prohibited from doing so. This information is material because a

reasonable Cantel shareholder would want to know, prior to voting for or against the Proposed

Transaction, whether other potential buyers are or were foreclosed from submitting a superior

proposal.

       45.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.




                                                11
Case 2:21-cv-09107-SDW-MF Document 1 Filed 04/13/21 Page 12 of 15 PageID: 12




                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        46.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        47.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading, in violation of Section 14(a) of

the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        48.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Proxy Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Proxy Statement.

        49.     The false and misleading statements and omissions in the Proxy Statement are

material in that a reasonable shareholder would consider them important in deciding how to vote

on the Proposed Transaction.

        50.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

        51.     Because of the false and misleading statements and omissions in the Proxy

Statement, Plaintiff is threatened with irreparable harm.



                                                 12
Case 2:21-cv-09107-SDW-MF Document 1 Filed 04/13/21 Page 13 of 15 PageID: 13




                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       52.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       53.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement filed with the SEC, they had the power to and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

false and misleading Proxy Statement.

       54.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

company, the Individual Defendants had a duty to disseminate accurate and truthful information

with respect to the Proxy Statement, and to correct promptly any public statements issued by the

Company which were or had become materially false or misleading.

       55.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Proxy Statement and had the ability to prevent the issuance of the statements



                                                 13
Case 2:21-cv-09107-SDW-MF Document 1 Filed 04/13/21 Page 14 of 15 PageID: 14




or to cause the statements to be corrected. The Proxy Statement at issue contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, the

Individual Defendants were directly involved in the making of the Proxy Statement.

       56.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that they

reviewed and considered—descriptions which had input from the Individual Defendants.

       57.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       58.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to Company shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;



                                                14
Case 2:21-cv-09107-SDW-MF Document 1 Filed 04/13/21 Page 15 of 15 PageID: 15




       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: April 13, 2021                               Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    /s/ Zachary Halper
                                                    Zachary Halper, Esq.
                                                    186 Darwin Lane
                                                    North Brunswick, NJ 08902
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600
                                                    Email: zhalper@halpersadeh.com

                                                    Daniel Sadeh, Esq. (pro hac vice application
                                                    forthcoming)
                                                    667 Madison Avenue, 5th Floor
                                                    New York, NY 10065
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600

                                                    Counsel for Plaintiff




                                               15
